PER CURIAM:
Matthew Davis, a federal prisoner, appeals the district court’s order adopting the recommendation of the magistrate judge and dismissing his civil action without prejudice for improper venue. We have reviewed the record and find no reversible error.* Accordingly, we affirm for the reasons stated by the district court. See Davis v. United States, No. 2:05-cv-00747-MBS, 2006 WL 354812 (D.S.C. Feb. 13, 2006). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.


 Although the magistrate judge indicated that Davis is incarcerated in the Middle District of North Carolina, we note that Davis is incarcerated at FCI-Butner, which is located in the Eastern District of North Carolina. Thus, Davis’s 28 U.S.C. § 2241 (2000) claims properly belong in the Eastern District of North Carolina.